70 F.3d 121
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Margarito ZURITA-RUIZ, Defendant-Appellant.
No. 95-30164.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 24, 1995.*Decided Nov. 3, 1995.

Before:  BEEZER, THOMPSON and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Margarito Zurita-Ruiz appeals his sentence under the Sentencing Guidelines imposed following his conviction for possession of cocaine with the intent to distribute.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm.


3
The district court properly increased Zurita-Ruiz's criminal history score by two points pursuant to U.S.S.G. Sec. 4A1.1(d) because he was on probation for furnishing false information to a police officer, a misdemeanor, at the time he committed the instant offense.  See United States v. Martinez, 905 F.2d 251, 254 (9th Cir.1990).


4
Zurita-Ruiz contends that the two-point increase in his criminal history score pursuant to section 4A1.1(d) for being on probation for a misdemeanor violates due process because the same increase applies to defendants on probation for a felony.  We disagree.


5
"If a statute is not arbitrary, but implements a rational means of achieving a legitimate government end, it satisfies due process."   United States v. Alexander, 48 F.2d 1477, 1491 (9th Cir.1995).  Section 4A1.1(d) is rationally related to the legitimate government interest in deterrence of repeated criminal behavior.  See U.S.S.G. Ch. 4, Pt. A, intro. comment.  Accordingly, we reject Zurita-Ruiz's due process challenge.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3